Opinion,
Me. Justice Paxson :
This is a very small case, so small that it would have been better for all parties concerned had they kept it out of this court. The amount in controversy is but ten dollars, being a sum retained by the respondent as a fee for collecting a sum of money under the following circumstances :
The respondent had entered his appearance as attorney for the plaintiff in a judgment, Walker v. Huntley, No. 191 September Term 1882, in the Common Pleas of Fayette county. The interest on this judgment, $60 per annum, was paid to him for about four years, and all of it except the last payment of $60 was paid over to the party entitled thereto. From the last sum he claimed to deduct the sum of $10 as a fee and tendered the petitioner the balance thereof, $50. This the latter declined to receive and presented his petition to the court below, alleging the refusal to pay, and averring that respondent was never employed by him as an attorney and had no authority to collect the interest money in question. The respondent answered the petition, alleging that he was employed as counsel and had the right to receive the money in that capacity. The court below made an order requiring the respondent to pay over the money.
If the allegation of the petitioner is true, that there was no relation of attorney and client between them, it is very plain that the petitioner is out of court. It is only by virtue of such relation that the court has any jurisdiction to interfere in a summary manner. The court might as well make an order upon an attorney to pay his tradesmen’s bills.
In Balsbaugh v. Frazer, 19 Pa. 95, the rule was thus laid down in respect to the right of an attorney to retain Inis fees out of money in his hands: “ If the client is dissatisfied with the sum retained, he may either bring suit against the attorney or take a rule upon him. In the latter case the court will compel immediate justice or inflict summary punishment upon the attorney, if the sum be such as to show a fraudulent in*503tent. But if tlie answer to the rule convinces the court that it was held, back in good faith and believed not to be more than an honest compensation, the rule will be dismissed and the client remitted to a jury trial.” And we may add to this that a man does not lose his right to trial by jury because he is an attorney-at-law. Where an issue of fact is fairly raised between himself and his 'client he is as much entitled to such trial as any other citizen.
In the case in hand tlio only disputed fact was whether the respondent was of counsel for the petitioner. The latter as before stated, denied the existence of any such relation. The court below decided this question of fact against the respondent, ordered the money to be paid over by Mm, and that Ms name be stricken from the record of the judgment.
In any view of the case the order must be reversed. If we concede the right of the court to find the disputed fact of the professional relation, the facts as found put the petitioner out of court. On the other hand, if the relation of attorney and client existed, the fee charged was so moderate that no reasonable man would think of disputing it. That some relation of attorney and client existed between these parties appears from the statement of the petitioner. And there is some implication of such a relation in the fact that the respondent had collected the interest on this judgment for some years and paid it over to the petitioner.
The order is reversed at the costs of the petitioner below.